     8:18-cv-00452-RFR Doc # 43 Filed: 08/16/21 Page 1 of 1 - Page ID # 718




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

HEATHER MILLARD,

                     Plaintiff,                                8:18CV452

       v.
                                                              JUDGMENT
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

                     Defendant.


      In accordance with the Order entered today (Filing No. 42), judgment is entered in
favor of plaintiff Heather Millard and against defendant Kilolo Kijakazi, Acting
Commissioner of Social Security, in the amount of $3,000 in attorney fees.

      Dated this 16th day of August 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               Chief United States District Judge
